DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN, US 2017/0027061.
Regarding claim 10, LIN discloses; a transformer, comprising the transformer circuit board (¶ 0028; planar transformers or planar inductors can use the PCB type compact coils) formed by the method of claim 1. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." –MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LIN, US 2017/0027061, in view of Yan, US 2010/0026443.
Regarding claim 1, LIN discloses; a manufacturing method of transformer circuit board, comprising following steps: 								plate stamping (Fig. 2A; 21 and ¶ 0019; stamping process) , forming a plurality of metal plates (Fig. 2A; 21 and ¶ 0019; stamping process of metal materials; copper) with a stamping mold, each metal plate having an alignment hole (Fig. 2A; 2100 and ¶ 0019; positioning hole), respectively, the alignment holes of the metal plates being arranged in an axial alignment (Fig. 2B; 29 and ¶ 0020; aligned by inserting positioning pins in the positioning holes); 										primary layering (Fig. 2B; 29 and ¶ 0020; multi-layer wiring structure), layering the metal plates (Fig. 2B; 21 and ¶ 0020; conductive structures) between two outer insulation layers (Fig. 2B; 22 and ¶ 0020; insulating layers) and placing the metal plates in axial alignment with each other by aligning (Fig. 2B; 29 and ¶ 0020; aligned by inserting positioning pins in the positioning holes) the alignment holes, with an inner insulation layer (Fig. 2B; 22 and ¶ 0020; insulating layers) disposed between two neighboring metal plates, so as to form a multi-layer structure having a plurality of metal plates and inner insulation layer alternately arranged (Fig. 2B; 29 and ¶ 0020; a plurality of conductive structures and insulating layers arranged in an alternate manner wiring structure); 												primary pressing, hot pressing (Fig. 2B; 29 and ¶ 0020; laminated by hot press lamination) to combine the outer insulation layers and the inner insulation layer in a 
Regarding claim 7, LIN discloses; a boring step is further comprised, in which a through bore (Fig. 6; P1-P5, S1-S5 and ¶ 0034; plated through holes) is formed on a layout of each metal plate, and a solder mask layer (¶ 0024; solder mask or solder resist is applied to the top and bottom surfaces) is printed on each outer insulation layer, with a connection pillar (Fig. 6; P1-P5, S1-S5 and ¶ 0034; the pins or plated through holes) soldered for each through bore for fixedly connecting the metal plates.				LIN substantially discloses the invention but is silent about the method steps of secondary layering. However Yan teaches about stamped copper foil terminals 916, 918 coupled to the lower surface of powder sheet 910 and winding layer 925 couple to the upper surface of  powder sheet 920 and laminated together with high pressure (Fig. 9A-9D; 910, 920, 916,918,925). 										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LIN by providing the method step of secondary layering, as taught by Yan, to provide a magnetic component of increased efficiency and improved manufacturability without increasing the size of the components and occupying an undue amount of space, especially when used on circuit board applications (¶ 0007). 
Regarding claim 9, LIN discloses; in the alternately layered up (Fig. 5A-5B; 50, 59 and ¶ 0033; conductive structures and insulating layers arranged in an alternate .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LIN, US 2017/0027061, in view of Yan, US 2010/0026443as applied to claims 1, 7 and 9 above, and further in view of Ogawa, US 6237218 .
Regarding claim 2 , LIN taken with Yan discloses the primary layering step and the secondary layering step but is silent about the metal plates of each layer are placed in a vertical alignment; also, relative positions between the metal plates and layouts on the metal plates are scanned with X-ray for calibrating any deviations thereof. However Ogawa teaches a multi-layered wiring board by laminating that a step of detecting the position of an alignment mark by irradiating an X ray onto a base material (Col. 5; Ln. 45-47).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LIN taken with Yan by providing the metal plates of each layer are placed in a vertical alignment; also, relative positions between the metal plates and layouts on the metal plates are scanned with X-ray for calibrating any deviations thereof, as taught by Ogawa, so that a step of correcting the . 
Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729